—Order and judgment (one paper) Supreme Court, New York County (Seymour Schwartz, J.), entered on or about December 8, 1992, which, inter alia, directed respondents-appellants to proceed to arbitration, unanimously affirmed, without costs.
Arbitration of petitioner’s grievance seeking to compel appellants to defend and indemnify a former obstetrics resident in a pending civil action accusing him of having tortiously refused to admit a woman in labor, which refusal is also the subject of pending criminal and disciplinary proceedings, is not barred by any "statute, decisional law or public policy” (Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509, 514).
Whether the subject matter of the dispute falls within the *336malpractice provision of the parties’ collective bargaining agreement is a question of contract interpretation that should be decided by the arbitrator. Concur — Sullivan, J. R, Carro, Ellerin, Asch and Tom, JJ.